DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 5/21/2021, with respect to the rejection(s) of claim(s) 1,2, 6, 8, 9, and 13 under under 35 U.S.C. § 102 as assertedly being anticipated by U.S. Publication No. 20110310804A1 ("Beygzadeh") have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20190045351-A1 to Zee et al.
Applicant’s arguments, see pages 9-10, filed 5/21/2021, with respect to the rejection(s) of claim(s) 3-7, 10-14, and 17-19 under  35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20190045351-A1 to Zee et al., US-20150271093-A1 to Cui et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190045351-A1 to Zee et al., from here on Zee in view of US-20150271093-A1 to Cui et al., from here on Cui.

Regarding claim 1 Zee teaches a method, comprising: determining, by the first access network device, a paging parameter, wherein the downlink data is downlink service data or downlink signaling, the paging parameter comprises a paging priority of the terminal, and wherein determining the paging parameter of the terminal comprises: determining, by the first 

Cui teaches in response to downlink data being sent to a terminal reaching a first access network device from a core network device (P.80, discloses a response to downlink data which includes both data and control data being sent to a terminal from the first access network described as access network device)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee by incorporating the teachings of Cui because it allows an apparatus or method to provide a data reception which includes control or data to be transmitted from the access network to the UE (this method covers both transmission and reception and both apparatus) (Cui, P. 21-22). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 6 Zee and Cui teach the method according to claim 1, Zee teaches...wherein sending the message based on the paging parameter comprises: sending the paging message to the terminal (Fig. 13, P.165 discloses the sending message based on paging comprises send the message to the terminal described as the process to lookup the mapping and transmission to the terminal described as the wireless device 10 for processing which includes paging or service request procedures).

Regarding claim 8 Zee teaches a first access network device, comprising: a processor, configured to (P. 231, discloses a first access network device described as a ran node 12 comprised of a processor): , determine a paging parameter, wherein the downlink data is downlink service data or downlink signaling, the paging parameter comprises a paging priority of the terminal, and wherein determining the paging parameter of the terminal comprises: determining the paging priority of the terminal based on a mapping relationship between a type of the downlink data and the paging priority (Fig. 12, P.160, discloses the first access network device a paging parameter described as slice ID for which is unique within its hosting slice which is part of the setup response message (in LTE it will be a PLMN ID).  The downlink data can be data or signaling, where the setup response is signaling.  P.159 further describes the paging parameter which is described as paging parameter of the terminal and based on a mapping relationship described as the list of service networks (S-PLMNs) which maybe indicated with the PLMN-ID, a slice of served MME group ID’s, a list of served MME (served core network nodes) and this list is used to route service request corresponding to the selected slice ID for the terminal.  P. 157 further describes the terminal being part of a tracking area which the RAN node keeps track.  P. 144 further describes the mapping relationship as the slice lookup database”); and a transceiver, configured to (P. 133 discloses a transceiver as part of the first access device): send, based on the paging parameter a paging message to the terminal (Fig. 12, P.165, discloses sending by the first access network device described as a RAN node based on the paging priority setup during the initial attachment procedure); or send the paging parameter to a second access network device to page the terminal (P140-141 discloses sending the paging parameter to a second access network to page the terminal described as the 

Cui teaches in response to downlink data being sent to a terminal reaching a first access network device from a core network device (P.80, discloses a response to downlink data which includes both data and control data being sent to a terminal from the first access network described as access network device)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee by incorporating the teachings of Cui because it allows an apparatus or method to provide a data reception which includes control or data to be transmitted from the access network to the UE (this method covers both transmission and reception and both apparatus) (Cui, P. 21-22). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 13 Zee and Cui teach the device according to claim 8, Zee teaches...wherein the transceiver is configured to: send, based on the paging parameter, the paging message to the terminal (Fig. 13, P.165 discloses the sending message based on paging comprises send the message to the terminal described as the process to lookup the mapping .

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190045351-A1 to Zee et al., from here on Zee and US-20150271093-A1 to Cui et al., from here on Cui in view of US-20150019746-A1 to Shatzkamer.

Regarding claim 3 Zee and Cui teach the method according to claim 1, but does not teach...further comprising: receiving, by the first access network device from a network management system, the mapping relationship between the type of the downlink data and the paging priority.

Shatzkamer teaches ... further comprising: receiving, by the first access network device from a network management system, the mapping relationship between the type of the downlink data and the paging priority (P. 75, discloses the first access network device described as a base station the mapping relationship between the type of downlink data and the paging priority described as the PCRF configured to manage policies associated with one or more subscribers. P.78 further discloses the Mobil IP network enabler (MINE) managing from the NMS the QoS parameters indicated via a QCI values (paging priority) to be used during a session for the downlink data).



Regarding claim 10 Zee and Cui teach the device according to claim 8, but does not teach...wherein the transceiver is further configured to receive, from a network management system, the mapping relationship between the type of the downlink data and the paging priority.

Shatzkamer teaches... wherein the transceiver is further configured to receive, from a network management system, the mapping relationship between the type of the downlink data and the paging priority (P. 75, discloses the transceiver described as a base station transceiver the mapping relationship between the type of downlink data and the paging priority described as the PCRF configured to manage policies associated with one or more subscribers. P.78 further discloses the Mobil IP network enabler (MINE) managing from the NMS the QoS parameters indicated via a QCI values (paging priority) to be used during a session for the downlink data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings .

Claims 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190045351-A1 to Zee et al., from here on Zee and US-20150271093-A1 to Cui et al., from here on Cui in view of US-20160205661-A1 to Ryu.

Regarding claim 4 Zee and Cui teach the method according to claim 1, but does not teach...wherein the type of the downlink data comprises:
an allocation and retention priority (ARP) type; 
a non-access stratum (NAS) signaling type; or 
the ARP type and the NAS signaling type.

Ryu teaches... wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type (P. 165, discloses a downlink data type of allocation and retention priority (ARP) described as the Allocation and Retention Priority (ARP) which is included in the EPS bearer having a QoS class identifier (QCI) for accessing node-specific parameters allowing the establishing of or modification of a bearer due to limited resources);..a non-access stratum (NAS) signaling type (P. 82, discloses the non-access stratum (NAS) signaling type that exchanges signals and traffic messages between end user terminals and the network core 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings of Ryu because it would allow the connection between UE having IP capabilities through an IP-based base station (Ryu, P.88, Lns. 9-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claim 5 Zee and Cui teach the method according to claim 1, but it does not teach wherein the terminal is in an inactive state, the inactive state is a radio resource control (RRC) connection state, and in the RRC connection state the terminal is allowed to perform cell selection and a context of the terminal is kept in the first access network device.

Ryu teaches... wherein the terminal is in an inactive state (P. 140 discloses the IDLE or Connected state that the terminal can be in), the inactive state is a radio resource control (RRC) connection state (P. 141 discloses the inactive state is a radio resource connection state (RRC) described as ECM-IDLE connection indicating whether the RCC layer of the UE is logically 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings of Ryu it would allow the RRC layer which is only defined in the control plane to be the communication between the UE and the network devices so that the medium can be configured and reconfigured on demand to provide specific services (Ryu, P.117, Lns. 1-8). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 11 Zee and Cui teach the device according to claim 8, but do not teach...wherein the type of the downlink data comprises:
an allocation and retention priority (ARP) type; 
a non-access stratum (NAS) signaling type; or the ARP type and the NAS signaling type.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings of Ryu it would allow the connection between UE having IP capabilities through an IP-based base station (Ryu, P.88, Lns. 9-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Zee and Cui teach the device according to claim 8, but do not teach...wherein the terminal is in an inactive state, the inactive state is a radio resource control 

Ryu teaches... wherein the terminal is in an inactive state (P. 140 discloses the IDLE or Connected state that the terminal can be in) the inactive state is a radio resource control (RRC) connection state (P. 141 discloses the inactive state is a radio resource connection state (RRC) described as ECM-IDLE connection indicating whether the RCC layer of the UE is logically connected to the RCC layer of the eNB), ...and in the RRC connection state the terminal is allowed to perform cell selection (P. 144 discloses the RRC connection state of the terminal is allowed to perform cell selection described as the UE staying in the ECM-IDLE state can perform a mobility-related procedures such as cell selection or cell re-selection without receiving instructions from the network)...and a context of the terminal is kept in the first access network device (P. 39 discloses the first access network device sending a message based on the paging parameter described as the base station 110 sends one or more paging messages to the terminal according the determined paging policy).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings of Ryu because it would allow the RRC layer which is only defined in the control plane to be the communication between the UE and the network devices so that the medium can be configured and reconfigured on demand to provide specific services (Ryu, P.117, Lns. 1-8). The .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190045351-A1 to Zee et al., from here on Zee and US-20150271093-A1 to Cui et al., from here on Cui  in view of US2007014919A1 to Matsuhashi.

Regarding claim 7 Zee and Cui teach the method according to claim 1, but does not teach...wherein sending the message based on the paging parameter comprises: sending the paging parameter to the second access network device to cause the second access network device to page the terminal.

Matsuhashi teaches... wherein sending the message based on the paging parameter comprises: sending the paging parameter to the second access network device to cause the second access network device to page the terminal (P. 62, discloses the sending of the message based on paging parameters comprises sending the paging parameter to the second access network device to page the terminal described as the sending of the query so that the controller can lookup identification or query other controller to identify where the terminal is registered in this case in a second access network or any other access network other than the first).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings 

Regarding claim 14 Zee and Cui teach the device according to claim 8, but does not teach...wherein the transceiver is configured to: send the paging parameter to the second access network device to cause the second access network device to page the terminal.

Matsuhashi teaches... he device according to claim 8, wherein the transceiver is configured to: send the paging parameter to the second access network device to cause the second access network device to page the terminal (P. 62, discloses the sending of the message based on paging parameters comprises sending the paging parameter to the second access network device to page the terminal described as the sending of the query so that the controller can lookup identification or query other controller to identify where the terminal is registered in this case in a second access network or any other access network other than the first).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings of Matsuhashi because it would allow the implementation of roaming as the base stations would accept transmissions to and from the wireless terminals performing data communication .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over  US-20190045351-A1 to Zee et al., from here on Zee in view of US-20150271093-A1 to Cui et al., from here on Cui and US-20140101303-A1 to Gupta.

Regarding claim 15 Zee teaches a wireless communications system, comprising: a first access network device, configured to: , determine a paging parameter, wherein the downlink data is downlink service data or downlink signaling, the paging parameter comprises a paging priority of the terminal, and determining the paging parameter comprises: determining the paging priority of the terminal based on a mapping relationship between a type of the downlink data and the paging priority; and send the paging parameter of the terminal to a second access network device to page the terminal (Fig. 12, P.160, discloses the first access network device a paging parameter described as slice ID for which is unique within its hosting slice which is part of the setup response message (in LTE it will be a PLMN ID).  The downlink data can be data or signaling, where the setup response is signaling.  P.159 further describes the paging parameter which is described as paging parameter of the terminal and based on a mapping relationship described as the list of service networks (S-PLMNs) which maybe indicated with the PLMN-ID, a slice of served MME group ID’s, a list of served MME (served core network nodes) and this list is used to route service request corresponding to the selected slice ID for the terminal.  P. 157 further describes the terminal being part of a tracking area which the RAN node keeps track.  P. 

Cui teaches... in response to downlink data being sent to a terminal reaching a first access network device from a core network device (P.80, discloses a response to downlink data which includes both data and control data being sent to a terminal from the first access network described as access network device)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee by incorporating the teachings of Cui because it allows an apparatus or method to provide a data reception which includes control or data to be transmitted from the access network to the UE (this method covers both transmission and reception and both apparatus) (Cui, P. 21-22). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee and Cui by incorporating the teachings of Gupta because it would allow the allow the MME to control the LTE access network handing the activation/deactivation processes acting as a mobility anchor for the user plane (Gupta, P. 37). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US-20190045351-A1 to Zee et al., from here on Zee, US-20150271093-A1 to Cui et al., from here on Cui and US-20140101303-A1 to Gupta in view of US-20150019746-A1 to Shatzkamer.

Regarding claim 17 Zee, Cui and Gupta teach the system according to claim 15, but does not teach...wherein the first access network device is further configured to: receive, from a network management system, the mapping relationship between the type of the downlink data and the paging priority.

Shatzkamer teaches... wherein the transceiver is further configured to receive, from a network management system, the mapping relationship between the type of the downlink data and the paging priority (P. 75, discloses the first access network device described as a base station the mapping relationship between the type of downlink data and the paging priority described as the PCRF configured to manage policies associated with one or more subscribers. P.78 further discloses the Mobil IP network enabler (MINE) managing from the NMS the QoS parameters indicated via a QCI values (paging priority) to be used during a session for the downlink data).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee, Cui and Gupta by incorporating the teachings of Shatzkamer because it would allow the monetization of services due to the improved system architecture for this Mobil network (Shatzkamer, P. 24). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US-20190045351-A1 to Zee et al., from here on Zee, US-20150271093-A1 to Cui et al., from here on Cui and US-20140101303-A1 to Gupta in view of US-20160205661-A1 to Ryu.

Regarding claim 18 Zee, Cui, and Gupta teach the system according to claim 15, but do not teach...wherein the type of the downlink data comprises:

the ARP type and the NAS signaling.

Rye teaches., wherein the type of the downlink data comprises: an allocation and retention priority (ARP) type (P. 165, discloses a downlink data type of allocation and retention priority (ARP) described as the Allocation and Retention Priority (ARP) which is included in the EPS bearer having a QoS class identifier (QCI) for accessing node-specific parameters allowing the establishing of or modification of a bearer due to limited resources);... a non-access stratum (NAS) signaling type (P. 82, discloses the non-access stratum (NAS) signaling type that exchanges signals and traffic messages between end user terminals and the network core supporting mobility, session management for establishing and maintaining connections between end user terminals and the packet data network gateway);...or the ARP type and the NAS signaling (P. 104, Lns. Discloses the SI control plane interface which performs the functions of EPS bearer service management, non-access stratum (NAS) signaling).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee, Cui, and Gupta by incorporating the teachings of Ryu because it would allow the connection between UE having IP capabilities through an IP-based base station (Ryu, P.88, Lns. 9-15). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 19 Zee, Cui and Gupta teach the system according to claim 15, but do not teach...wherein the terminal is in an inactive state, the inactive state is a radio resource control (RRC) connection state, and in the RRC connection state the terminal is allowed to perform cell selection and a context of the terminal is kept in the first access network device.

Ryu teaches... wherein the terminal is in an inactive state (P. 140 discloses the IDLE or Connected state that the terminal can be in)...the inactive state is a radio resource control (RRC) connection state (P. 141 discloses the inactive state is a radio resource connection state (RRC) described as ECM-IDLE connection indicating whether the RCC layer of the UE is logically connected to the RCC layer of the eNB),...and in the RRC connection state the terminal is allowed to perform cell selection (P. 144 discloses the RRC connection state of the terminal is allowed to perform cell selection described as the UE staying in the ECM-IDLE state can perform a mobility-related procedures such as cell selection or cell re-selection without receiving instructions from the network) and a context of the terminal is kept in the first access network device (P.155 discloses the context of the terminal is kept in the first access network device described as the eNB stores the one-to-one mapping information between the SI layer (radio layer) and the SI bearer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zee, Cui, and Gupta by incorporating the teachings of Ryu because it would allow the connection between UE having IP capabilities through an IP-based base station (Ryu, P.88, Lns. 9-15). The motivation is that by applying a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892: US-20090129307-A1 to Akhtar et al., discloses paging zones as it pertains to claim 1 and being able to page through various BTS to reach a specific terminal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/PHIRIN SAM/Primary Examiner, Art Unit 2476